Docket No. 101385.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS




In re RODNEY H., a Minor (The People of the State of Illinois et al.,
         Appellants, v. Rodney H., a Minor, Appellee).

                  Opinion filed December 21, 2006.



   JUSTICE FITZGERALD delivered the judgment of the court,
with opinion.
   Chief Justice Thomas and Justices Freeman, Kilbride, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                              OPINION

    In this direct appeal, the State challenges the circuit court of Cook
County’s order declaring section 5–710(1)(a)(iv) of the Juvenile Court
Act of 1987 (see 705 ILCS 405/5–710(1)(a)(iv) (West 2004)) and
section 5(l) of the Children and Family Services Act (see 20 ILCS
505/5(l) (West 2004)) unconstitutional under the proportionate
penalties clause of the Illinois Constitution (see Ill. Const. 1970, art.
I, §11). For the reasons that follow, we reverse and remand.

                          BACKGROUND
   On September 24, 2004, 16-year-old Rodney H. entered an
admission of guilt to misdemeanor battery, which occurred during an
altercation at a park two years earlier.1 He was adjudicated delinquent,
made a ward of the court, and placed on probation for one year. A
condition of his probation was high school class attendance. Rodney
received a suspension for truancy. On February 28, 2005, he entered
an admission of guilt to this probation violation.
    On March 28, 2005, at a dispositional hearing, the trial court
stated it intended to declare, sua sponte, Public Act 89–21
unconstitutional under the single subject clause of the Illinois
Constitution. See Ill. Const. 1970, art. IV, §8(d). Public Act 89–21
added section 5–710(1)(a)(iv) to the Juvenile Court Act and section
5(l) to the Children and Family Services Act. Section 5–710(1)(a)(iv)
provides that a court may place a ward of the court in the
guardianship of DCFS, “but only if the delinquent minor is under 13
years of age.” 705 ILCS 405/5–710(1)(a)(iv) (West 2004). Similarly,
section 5(l) provides, “A minor charged with a criminal offense under
the Criminal Code of 1961 or adjudicated delinquent shall not be
placed in the custody of or committed to the Department by any court,
except a minor less than 13 years of age committed to the Department
under Section 5–710 of the Juvenile Court Act of 1987.” 20 ILCS
505/5(l) (West 2004). On March 30, 2005, DCFS notified the
Attorney General of the trial court’s intent. See 134 Ill. 2d R. 19.
    After learning that this court had rejected a single subject clause
argument regarding Public Act 89–21 in Arangold Corp. v. Zehnder,
187 Ill. 2d 341 (1999)), the trial court changed direction. The court
stated it still intended to declare, sua sponte, section 5–710(1)(a)(iv)
unconstitutional–this time, under the proportionate penalties
clause–and gave the parties citations to case law to prepare for a
hearing on this issue. On June 13, 2003, DCFS’s attorney argued that
section 5–701(1)(a)(iv) did not offend the proportionate penalties
clause. Rodney’s attorney had “no response to whether or not
proportionality review is warranted,” though he did point to the
proposition that offenses with the same elements should not receive

   1
    Rodney turned 18 years old on July 19, 2006, while this appeal was
pending. Though he is no longer a minor (see 755 ILCS 5/11–1 (West
2004)), the Juvenile Court Act provides that a wardship may extend until a
person is 21 years old (see 705 ILCS 405/5–755 (West 2004)). Neither party
argues mootness.

                                   -2-
different sentences. The assistant Cook County State’s Attorney
announced that her office had “no position on this issue.”
    The court then entered a written order, holding that section
5–710(1)(a)(iv) and section 5(l), as well as their related regulations
(see 89 Ill. Adm. Code §304.4 (eff. October 1, 1998); 89 Ill. Adm.
Code §304.5 (eff. January 10, 1996)) violated the proportionate
penalties clause.2 The trial court reviewed Rodney’s history. At that
time, Rodney lived with his grandmother, a recovering heroin addict
who may have relapsed, but he was frequently away from her home.
Rodney had no other relatives to care for him.
    According to the trial court, a commitment to the Department of
Corrections was not practical: “Given the fact that the minor only has
a misdemeanor conviction and will get credit for the time spent in
custody, it is unlikely that he will spend more than several weeks in an
institution.” The court noted that Rodney’s probation officer, social
workers, and educators all recommended residential placement, but
such a disposition was not an option here. The trial court could not
order residential placement through DCFS because section
5–710(1)(a)(iv) and section 5(l) do not allow DCFS to accept
guardianship of delinquent minors over age 13. Further, the trial court
could not order residential placement through Cook County. The
court explained:
         “In Cook County a committee was originally formed pursuant
         to a consent decree in federal court to assist in the placement
         of minor delinquents. This committee should have been
         dissolved when that decree was vacated. [See David B. v.
         McDonald, 156 F.3d 780 (7th Cir. 1998); David B. ex rel.
         Murphy v. Patla, 950 F. Supp. 841 (N.D. Ill. 1996).] Instead
         this committee has devolved over time until one judge and a
         small army of bureaucrats has the power to over rule [sic] the
         sentencing decisions of an entire court in order to please a few


   2
    In this order, the trial court mentioned sections 2–10 and 2–27 of the
Juvenile Court Act, which also provide that a delinquent minor less than 13
years old shall not be committed to DCFS. See 705 ILCS 405/2–10(2),
2–27(1)(d) (West 2004). The court did not declare these sections
unconstitutional.

                                   -3-
        county politicians. In a county of over 5,000,000 inhabitants,
        placements have been reduced from over 400 to less than 120
        with the stated goal of reducing placements further to a
        maximum of 88. This minor cannot be placed in a residential
        setting because there is presently a freeze ordered on all
        placements because all funds have been exhausted. Every
        county in the State of Illinois struggles with the cost of placing
        minors who are delinquent.”
    The trial court asserted that the proportionate penalties clause
applies to delinquency dispositions, then balked at the distinction in
sections 5–710(1)(a)(iv) and 5(l) between delinquent minors under
and over age 13:
             “The wisdom of the framers of the Illinois Constitution is
        apparent in this case. A minor under the age of thirteen who
        is convicted of a simple battery can be sentenced to the
        guardianship of [DCFS] and be eligible for all the services
        offered by DCFS. [Citation.] A minor, like [Rodney] here,
        who is over thirteen years of age is not eligible for sentencing
        to the guardianship of DCFS under [section 5–710(1)(a)(iv)].
        Age is not a permissible distinction in the sentencing of
        juveniles. The result of such a distinction is a different penalty
        for the same offense. Such a statutory scheme violates Art. 1,
        sec. 11 of the Illinois Constitution of 1970.”
    Stating that an unconstitutional statute is void ab initio, the trial
court examined law before Public Act 89–21. The court determined
that section 5–23(1)(a)(4) of the Juvenile Court Act (see 705 ILCS
405/5–23(1)(a)(4) (West 1994)) allowed residential placement
through DCFS.3




  3
    Section 5–23(1)(a)(4) stated that a delinquent minor over age 13 could
be committed by the court to DCFS, but only subject to section 5 of Children
and Family Services Act. 705 ILCS 405/5–23(1)(a)(4) (West 1994). Section
5, in turn, provided that DCFS has discretion to accept delinquent minors,
“but no such child shall be committed to the Department by any court
without the approval of the Department, except a minor less than 13 years
of age.” 20 ILCS 505/5(l) (West 1994).

                                    -4-
    The court then held a dispositional hearing at which only Rodney’s
probation officer testified. The probation officer discussed Rodney’s
situation and recommended residential placement through DCFS for
two reasons: first, because Cook County is not placing minors “at this
time” and, second, because “this is a dependency situation.” The trial
court extended Rodney’s probation for three years and entered a
DCFS guardianship placement order. The court agreed to stay this
order pending a motion to reconsider from the State.
    On August 15, 2005, the court held a hearing on the State’s
motion to reconsider. The State again argued that sections
5–710(1)(a)(iv) and 5(l) did not violate the proportionate penalties
clause. Rodney, tracking the court’s written order, argued that these
statutes created different sentences for the same offense. The assistant
Cook County State’s Attorney stated that her office still had no
position on this issue. In denying the State’s motion, the court referred
to its written order and stated that “on the face of it, the statutory
scheme is disproportionate.” According to the court, “a sentence is
disproportionate and unconstitutional if identical offenses are given
different sentences. That’s exactly what the statute provides for. If he
is under 13, he gets one sentence. If he is over 13, he does not get the
same sentence.” The court agreed to stay this order pending the
State’s appeal.
    The State filed this direct appeal (see 134 Ill. 2d R. 603), and
Rodney requested cross-relief. We allowed the Loyola University
Chicago School of Law Civitas ChildLaw Center to file a brief as
amicus curiae in support of Rodney. 155 Ill. 2d R. 345. Whether a
statute is unconstitutional is a question of law, and, accordingly, our
review proceeds de novo. Arvia v. Madigan, 209 Ill. 2d 520, 536
(2004).

                               ANALYSIS
     All statutes carry a strong presumption of constitutionality. People
v. Botruff, 212 Ill. 2d 166, 178 (2004). To overcome this
presumption, a party challenging a statute must clearly establish that
it violates the constitution. People ex rel. Sherman v. Cryns, 203 Ill.
2d 264, 290 (2003). The procedural posture of this case, however, is
unique because neither party challenged the constitutionality of section


                                  -5-
5–710(1)(a)(iv) of the Juvenile Court Act or section 5(l) of the
Children and Family Services Act below. The trial court’s ruling that
these statutes facially violate the proportionate penalties clause of the
Illinois Constitution was sua sponte. The State, as the appellant here,
argues that those statutes pass constitutional muster. Rodney, as the
appellee, is left to defend a trial court ruling he never sought by clearly
establishing that the statutes violate the Illinois Constitution.
     Rodney acknowledges that the trial court “ostensibly stated that
it found the statute[s] to be facially unconstitutional under the
proportionate penalties clause,” but attempts to recast the court’s
ruling: “the court’s finding and its reasoning, as set forth in its order,
make plain that the finding of unconstitutionality was premised on the
application of this statute to the facts of this particular case.” Rodney
then abandons the trial court’s reasoning that the statutes created
different penalties for the same offense, and instead presents an
amalgam of constitutional arguments premised on the due process
clauses of both the state and the federal constitutions (see Ill. Const.
1970, art. I, §2; U.S. Const., amend. XIV), as well as the
proportionate penalties clause of the Illinois Constitution and the cruel
and unusual punishment clause of the United States Constitution (see
U.S. Const., amends. VIII, XIV). These arguments were not
presented to the trial court, and were not addressed by the State in its
opening brief before us. According to Rodney, an appellee may
present any basis to uphold a lower court’s decision (see People v.
P.H., 145 Ill. 2d 209, 220 (1991)), and may raise new constitutional
challenges to a statute at any time (see In re J.W., 204 Ill. 2d 50, 61
(2003)).
     Before we address Rodney’s arguments, we will first dispense
with the narrow issue decided by the trial court and appealed by the
State: whether sections 5–710(1)(a)(iv) and 5(l) facially violate the
proportionate penalties clause because they create different penalties
for the same offense. The proportionate penalties clause provides in
part, “All penalties shall be determined both according to the
seriousness of the offense and with the objective of restoring the
offender to useful citizenship.” Ill. Const. 1970, art. I, §11. “Section
11 is directed to the legislature in its function of declaring what
conduct is criminal and the penalties for the conduct.” People v.
Taylor, 102 Ill. 2d 201, 206 (1984). Our proportionate penalties

                                   -6-
clause is coextensive with the cruel and unusual punishment clause.
See People v. Sharpe, 216 Ill. 2d 481, 517 (2005), citing People v.
McDonald, 168 Ill. 2d 420, 455 (1995). Both clauses apply only to
the criminal process–that is, to direct actions by the government to
inflict punishment. See Browning-Ferris Industries of Vermont, Inc.
v. Kelco Disposal, Inc., 492 U.S. 257, 260, 106 L. Ed. 2d 219, 228,
109 S. Ct. 2909, 2912 (1989); Horvath v. White, 358 Ill. App. 3d 844,
854 (2005), citing Department of Corrections ex rel. People v.
Adams, 278 Ill. App. 3d 803, 810 (1996). We therefore must
determine whether the petition for adjudication of wardship here was
a direct action by the state to inflict punishment.
    The purpose of the Juvenile Court Act is, in part, to secure for
minors subject to the Act “such care and guidance *** as will serve
the safety and moral, emotional, mental, and physical welfare of the
minor and the best interests of the community.” 705 ILCS 405/1–2(1)
(West 2004). The Act, stated the General Assembly, “shall be
administered in a spirit of humane concern, not only for the rights of
the parties, but also for the fears and the limits of understanding of all
who appear before the court.” 705 ILCS 405/1–2(2) (West 2004). In
1999 when it retooled article V of the Act, the legislature stated its
intent with respect to delinquent minors:
             “It is the intent of the General Assembly to promote a
         juvenile justice system capable of dealing with the problem of
         juvenile delinquency, a system that will protect the
         community, impose accountability for violations of law and
         equip juvenile offenders with competencies to live responsibly
         and productively. To effectuate this intent, the General
         Assembly declares the following to be important purposes of
         this Article:
                 (a) To protect citizens from juvenile crime.
                 (b) To hold each juvenile offender directly accountable
             for his or her acts.
                 (c) To provide an individualized assessment of each
             alleged and adjudicated delinquent juvenile, in order to
             rehabilitate and to prevent further delinquent behavior
             through the development of competency in the juvenile
             offender. As used in this Section, ‘competency’ means the


                                   -7-
            development of educational, vocational, social, emotional
            and basic life skills which enable a minor to mature into a
            productive member of society.
                 (d) To provide due process, as required by the
            Constitutions of the United States and the State of Illinois,
            through which each juvenile offender and all other
            interested parties are assured fair hearings at which legal
            rights are recognized and enforced.” 705 ILCS
            405/5–101(1) (West 2004).
    Once a minor is found delinquent, the trial court “shall determine
whether it is in the best interests of the minor or the public that he or
she be made a ward of the court, and, if he or she is to be made a
ward of the court, the court shall determine the proper disposition best
serving the interests of the minor and the public.” 705 ILCS
405/5–705(1) (West 2004). The trial court then has a wide range of
options. The court may, inter alia, order a delinquent minor to
perform community service, order a delinquent minor to make
restitution, order a delinquent minor to undergo substance abuse
assessment and treatment, order a delinquent minor partially or
completely emancipated, suspend a delinquent minor’s driver’s
licence, place a delinquent minor on probation or conditional
discharge, place a delinquent minor under age 13 in the guardianship
of DCFS, place a delinquent minor in detention for up to 30 days, or
commit a delinquent minor to the Department of Corrections, Juvenile
Division (DOC). See 705 ILCS 405/5–710 (West 2004). The court
may place various conditions on a delinquent minor’s probation or
conditional discharge, including residential placement. See 705 ILCS
405/5–715(2)(e) (West 2004). And, if the court finds that a delinquent
minor’s parent, guardian, or custodian is unfit, unable, or unwilling to
provide care for the minor, the court may decide it is in the minor’s
best interests to place the minor in the custody of a suitable relative or
in the guardianship of a probation officer, or to commit the minor to
an agency besides DCFS or DOC, a vocational school, or any
appropriate institution. See 705 ILCS 405/5–740(1) (West 2004).
    Even as the legislature recognized that the juvenile court system
should protect the public, it tempered that goal with the goal of
developing delinquent minors into productive adults, and gave the trial
court options designed to reach both goals. Article V may represent

                                   -8-
“a fundamental shift from the singular goal of rehabilitation to include
the overriding concerns of protecting the public and holding juvenile
offenders accountable for violations of the law,” but proceedings
under the Act still are not criminal in nature. See In re A.G., 195 Ill.
2d 313, 317 (2001). “Delinquency proceedings are *** protective in
nature and the purpose of the Act is to correct and rehabilitate, not to
punish.” In re W.C., 167 Ill. 2d 307, 320 (1995); see also In re
Beasley, 66 Ill. 2d 385, 390 (1977), citing McKeiver v. Pennsylvania,
403 U.S. 528, 541, 29 L. Ed. 2d 647, 658, 91 S. Ct. 1976, 1984
(1971); In re Armour, 59 Ill. 2d 102, 104 (1974) (“The first purpose
of [a juvenile court] statute is not to punish but to correct”). Indeed,
“no suggestion or taint of criminality attaches to any finding of
delinquency by a juvenile court.” In re Dow, 75 Ill. App. 3d 1002,
1006 (1979), citing People ex rel. Hanrahan v. Felt, 48 Ill. 2d 171,
174-75 (1971); accord People v. Brazee, 333 Ill. App. 3d 43, 48
(2002). Thus, because the petition for adjudication of wardship was
not a direct action by the state to inflict punishment, neither the
proportionate penalties clause nor the cruel and unusual punishment
clause apply here.
     Further, even if those provisions applied, sections 5–710(1)(a)(iv)
and 5(l) would not be facially unconstitutional. A facial challenge to
a statute must fail if it could be validly applied in any instance. See In
re M.T., 221 Ill. 2d 517, 533 (2006); In re Parentage of John M., 212
Ill. 2d 253, 269 (2004). The trial court assumed that sections
5–710(1)(a)(iv) and 5(l) created different penalties for the same
offense: delinquent minors under age 13 could receive residential
placement through DCFS, and delinquent minors over age 13 could
not. The trial court, however, retains discretion in fashioning a
disposition for a delinquent minor; there is no discrete sentence for
any offense, but instead a range of options. See, e.g., 705 ILCS
405/5–710 (West 2004). It is not clear that a minor under age 13
adjudicated delinquent of misdemeanor battery would receive
residential placement and a minor over age 13 adjudicated delinquent
of the same offense would receive a harsher disposition. More
importantly, sections 5–710(1)(a)(iv) and 5(l) blocked only one
avenue for residential placement of a delinquent minor over age 13.
     This conclusion brings us squarely to Rodney’s argument. Rodney
contends, for the first time before this court, that a constitutional

                                   -9-
violation results from the confluence of section 5–710(1)(a)(iv) and
sections 6–7(1) and 6–8(2) of the Juvenile Court Act. According to
Rodney, Public Act 89–21, which added section 5–710(1)(a)(iv), was
part of an effort to balance the state budget (see Arangold Corp., 187
Ill. 2d at 352), but also to answer DCFS’s complaints that providing
residential placement for delinquent juveniles over age 13 depleted its
funds. See generally J. Hammer, Denying Child Welfare Services to
Delinquent Teens: A Call to Return to the Roots of Illinois’ Juvenile
Court, 36 Loy. U. Chi. L.J. 925 (2005). Section 5–710(1)(a)(iv), in
effect, shifted financial responsibility for residential placement of
delinquent juveniles over age 13 from the state to the counties.
     Rodney asserts that the counties also sought to limit their own
expenditures in this regard after Greve v. County of Du Page, 177 Ill.
App. 3d 991, 997 (1988), which held that “the amounts ordered paid
for the care and support of minors placed under the Juvenile Court
Act are charges upon the county imposed by law independently of any
action by the county board.” The result of the counties’ lobbying
efforts was sections 6–7 and 6–8. Section 6–7(1) provides:
             “Each county board shall provide in its annual
         appropriation ordinance or annual budget *** a reasonable
         sum for payments for the care and support of minors, and for
         payments for court appointed counsel in accordance with
         orders entered under this Act in an amount which in the
         judgment of the county board may be needed for that purpose.
         Such appropriation or budget item constitutes a separate fund
         into which shall be paid not only the moneys appropriated by
         the county board, but also all reimbursements by parents and
         other persons and by the State.” 705 ILCS 405/6–7(1) (West
         2004).
Section 6–8(2) provides:
             “Whenever a ward of the court is placed under Section
         *** 5–740, the court may order the county to make monthly
         payments from the fund established pursuant to section 6–7 in
         an amount necessary for his care and support to the guardian
         of the person or legal custodian appointed under this Act, or
         to the agency which such guardian or custodian represents.”
         705 ILCS 405/6–8(2) (West 2004).


                                 -10-
    According to Rodney, the county board determines the reasonable
amount to appropriate for residential placements of delinquent
juveniles over age 13, and the trial court cannot order the county to
pay for such placements, except from a fund established for that
purpose. Rodney states that the Cook County board has decreased
appropriations to the fund, and at the time of his dispositional hearing,
the fund was exhausted and a freeze was placed on further
placements. Thus, Rodney states, these statutes, “by their plain
language, now delimit the ability of the court to order the county to
pay for residential placement of delinquent *** minors where the fund
set aside by the county is exhausted.”
    Rodney does not assert that these statutes together violate
separation of powers principles. His argument is much less direct.
According to Rodney, when he became a ward of the court, the state
created a special relationship with him as parens patriae and
effectively took him into custody. Through wardship, the state could
select his guardians, place him on probation with conditions that
restrict his activities, or commit him to the DOC. Rodney claims that
the state thus assumed a duty to provide him with rehabilitative care
and individualized treatment, congruent with the duty it owes to
abused and neglected minors (see 705 ILCS 405/2–27 (West 2004)).
And because the trial court found that residential placement was the
only appropriate disposition, the state had a duty to provide–and
Rodney had a corresponding “liberty interest” or right to
receive–residential placement. This duty, Rodney continues, could not
be “statutorily abdicated,” nor this right statutorily denied, by sections
5–710(1)(a)(iv), 6–7(1), and 6–8(2).
    Rodney’s argument implicates the due process clauses of the state
and federal constitutions, as well as the proportionate penalties clause
of the state constitution and the cruel and unusual punishment clause
of the eighth amendment. Because juvenile dispositions are not
penalties, we are left with a due process claim. Rodney relies upon
DeShaney v. Winnebago County Department of Social Services, 489
U.S. 189, 103 L. Ed. 2d 249, 109 S. Ct. 998 (1989), and other federal
circuit court cases, holding that the state owes an affirmative duty to
protect persons in its custody whom it places in harm’s way. See K.H.
ex rel. Murphy v. Morgan, 914 F.2d 846, 849 (7th Cir. 1990) (“[o]nce
the state assumes custody of a person, it owes him a rudimentary duty

                                  -11-
of safekeeping”); accord Stevens v. Umsted, 131 F.3d 697, 702-03
(7th Cir. 1997); Camp v. Gregory, 67 F.3d 1286, 1293-94 (7th Cir.
1995); Nelson v. Heyne, 491 F.2d 352, 359 (7th Cir. 1974). We do
not disagree with the holdings in these cases, but we need not dissect
them to determine whether Rodney’s wardship placed him in state
custody, and, if so, whether that custody created a duty to provide
residential placement. Even accepting Rodney’s characterization of
the trial court as a “super-guardian” (see David B., 156 F.3d at 783),
his argument fails.
    Simply put, the problem with Rodney’s argument is that sections
6–7(1) and 6–8(2) are not a problem, constitutionally. We have stated
that section 5–710(1)(a)(iv) blocked one avenue to ordering
residential placement for delinquent minors over age 13. As a practical
matter, Cook County’s lack of funds, not sections 6–7(1) and 6–8(2),
blocked another avenue.4 That is, contrary to Rodney’s argument,
sections 6–7(1) and 6–8(2) do not “insulate the County from the
responsibility of providing residential placement to delinquent minors”
and do not prevent the trial court from ordering residential placement
by counties. These sections, in fact, do not even address juvenile
dispositions. Instead, they direct counties to create reasonably sized
funds to pay for the care of delinquent minors and allow courts to
order disbursements from such funds. See In re Moses W., 363 Ill.
App. 3d 182, 189 (2006). The fact that Cook County’s fund was
exhausted when the trial court sought a residential placement for
Rodney does not render those statutes invalid. When Cook County
has funds to provide residential placements, the purported
constitutional problem identified by Rodney disappears. As the State
correctly notes, a failure to appropriate reasonable funds to care for
delinquent minors may violate section 6–7(1), but that does not mean
that section 6–7(1), section 6–8(2), and section 5–710(1)(a)(iv),
separately or together, are unconstitutional. Rodney’s argument is
better levied against the county, who is not a party to this appeal and
further declined to offer an opinion on any constitutional issue below,



  4
    Rodney has not asked us to hold that a trial court could order a county
to make payments for residential placement outside the fund required by
section 6–7(1). We express no opinion on this question.

                                   -12-
than against the statutes. We express no opinion on the merits of such
a claim here.
    Rodney finally raises two equal protection arguments. Rodney
contends that sections 5–710(1)(a)(iv), 6–7(1), and 6–8(2) together
violate equal protection because delinquent minors over age 13 whose
cases reach the trial court before and after county funds are exhausted
are arbitrarily treated differently. Rodney also contends that these
statutes together violate equal protection because delinquent minors
with affluent families can pay their way into residential placement (see
705 ILCS 405/6–9 (West 2004)), while indigent minors cannot. These
arguments collapse if the county has funds to provide residential
placements.
    In his request for cross-relief, Rodney asks us to order the trial
court to terminate his wardship if we decide that the state had a duty
to provide him with residential placement and that placement through
DCFS is not possible. This would sever the special relationship
formed between the state and Rodney, and extinguish the state’s duty
toward him.
    Because we need not decide whether the state had a duty to
provide residential placement, we reject Rodney’s request. Further,
we decline to micromanage juvenile court orders. The trial court on
remand remains as free as it was before this appeal to fashion any
disposition consistent with statutory directives. The court could, of
course, terminate the wardship of Rodney, who is no longer a minor.

                         CONCLUSION
   For the reasons that we have stated, we reverse and remand.

                                             Reversed and remanded.




                                 -13-